         Case 9:18-cv-80994-DLB Document 111 Entered on FLSD Docket 06/17/2019 Page 1 of 4
                                               IN THE UNITED STATES DISTRIW COURT
                                               FORTHESOùTHERN DISTRIG OFFLORIDA

    NIW FEDERALSERVICES,LLC                           9:18-cv-80994-DLB                   FILED BY CDQ                   D c.
                                                                                                                          .
            Plaintiff

    VS                                                                                              JU8 17 2215
                                                                                                    ANGELA E.NOBLE
    ARTHUR HERRING 111,AND                                                                         CL ERK
                                                                                                   s.D.oFUF'
                                                                                                           lS
                                                                                                               DISI CI
                                                                                                            ..A..
                                                                                                                -w.RB.
    DEIG'OR CORPORATION
             Defendants



                                                M OTION TO DIXCLOSE NACVSA LOCATION
'

          1,ArthurHqrring 111,Defendant,ïsfilingthisM otion to DiscloseforNi tvto providethe physicalIocationoftheir
    Cvsa mem berassociation office called Nacvsa,including the physicalIocation ofw here Nacvsa'sphorie num berrings.
    Nacvsa isa FOR profitbusiness,NOT a non-profitone.
          Dektorisbeingsued byNitv/ownersfor,amongotherthings,IyingaboutNi
                                                                         tv,ownèrsHumble andKaneandtheir
    ''voice Iie detector'gadgetcalled Cvsa for30 years.
           Niw claim sNacvsa office,in theirliterature and in theirwebs'ite, islocated in Delaware.Delaware does notcharge
    stateincometaxon businesses.Nacvsachargesitsthousandorsoofmembers$400,everytwoyears,forIife.Nacvsa
    hasa800 type num ber.
          The actualIocation Nacvsa givesisonlya store renting PO boxesin Delaware.The reliable information obtained by
    a private investigatorist
          '
                              he Nacvsa 800 type phone num beractually ringsinthe Niw office Iocated in Florida.Nacvsa is
                            .' ''''
         ..
          . ..

    not'registered inFloridaasabpsihess.Therefor,Nitv/ownersseem to beavoidingpayingFloridastatejncometaxonthe
    Nacvsaincomeformanyyears,alsoknownasincometaxevasion,amajorfel6ny.                           '
         Thisinformationisneededbymeanditisonlyone,ofmanyfadsneeded,vitil'toprovethisIawsuitwasfileàonly
    forthepurposeofwastingDektof/Herrinfsmoneyandto,asNitvIawyerDesousatoldmyformerlawyèrmanymonths
    ago,to ''Iitigate m e outofbusiness''because Ihive exercised m yconstitutionalrightsoffreedom ofspeech,freedom of
    expression and freedom ofthe pressbecause Ihave been exposingthe Nitv scam for30years.Ialso have a news
    website,along with my otherwebsitesthatwereordered,by Nitv Iawyersand allowed bythiscourt,to be shutdown.
    ThelocationinformationwilladdtotheproofthatIhavebeentruthfulformanyyearsthatNitv/ownershaveonlybeen
    ascam forthemanyIies,Iand the newsmedia,havedocumentedfor30yearsaboutNitv/cvsa/owners.Thelocation
    informationwillprovejustone,ofmanyfacts,Ihavepostedaboutnitv/cvsa/humble,thatprovesniw/cvsa/ownershave
    been a scam on law enforcementand the publicfor30 years.Ihad eùery rightto disclose such information to proted
    the image ofmy companyfrom being severelytarnished,m yreputption and the reputation ofthe worldssonly proven
    system ofVoice StrèssAnalysis,PSE*,from counterfeit''voice Iie detectors''thathave taken m illionsofdollarsfrom m y
                                                                          '               .                 '
                           .                           ,                              .       .4
    businesssinceNitvstarted'
                            30yeaisago.




                 ArthurHerring 111,Plaintiff
                 400 E.Station Ave.#225
     Case 9:18-cv-80994-DLB Document 111 Entered on FLSD Docket 06/17/2019 Page 2 of 4
        Coopersburg,PA 18036
         Phone:215.631.1448
        Em ail:Admin@ dektorpse.com




                                  CERTIFICATEOFSERVICE

 Icertify thatonJune 12,lfiled thisdocum entwiththe Clerk ofCourtby U.S.mailand servedthisdocum entby U.S.mail
 to Plaintiff'slawyers,Desousa and D'Ioughy to theiraddresses Iisted on theirdocuments.

                                ArthurHerring 1ll


>-,L.
 ,  Lf'
      1- J.                 Nxcvsm c,latm                  It          le Je/.k-,srk--p
        V
I
     i)Case
        a h.'
            t'
             t
             s'os-
                 ./énrwrtv-cvsa1pcom/nel
            9:18-cv-80994-DLB          v.s-htm
                                       Document 111 Entered on FLSD Docket 06/17/2019 Page 3 of 4
                +* #
        2*eo            w*   w                . e   4.   @

     %>%!F                            -   v                                               ' ''
                                                                                             '
                                                                                                               (;          '         '
    v    't..ez.
         '
-   %Lt.:.:'' l'
               .1.
                 -,                                                                .l- '''*'                        '
-I
 *
 f
 h
 lij
 $$
 . :.
    j'-.
       x
       I
       j
       .
       j
       fïf
         '                                                                      .
                                                                                '
                                                                                4
                                                                                '
                                                                                j.
                                                                                 -
                                                                                 s'
                                                                                  .
                                                                                  q
                                                                                  ..
                                                                                   >
                                                                                   t'
                                                                                   ..
                                                                                    ,
                                                                                    ru
                                                                                     6
                                                                                     ..
                                                                                      /t
                                                                                       .
                                                                                       p
                                                                                       .
                                                                                       pk.r                            .       ( .
                                                                                                                                 '
                                                                                                                                 j
'I...'wjhrz..
            =eede..-'                                                               j-
                                                                                1,'.. .-
                                                                                     .t
                                                                                       :
                                                                                       t
                                                                                       ,î-24'-
                                                                                             ;,
                                                                                              .
                                                                                              ?,
                                                                                               '
                                                                                               f  .l
                                                                                               zr,s.                . ..
        -.. ..
      4:.,-:rq.>..+
            .
                                                                                g..'s.P
                                                                                      ..
                                                                                       w
                                                                                       gjjj. 4
                                                                                   .'&'p
        ..1>-'
       ..                                                                                *v..
                                                                                          ''r
                                                                                            4Lz?
                                                                                              .t
                                                                                               7
                                                                              1,1
                                                                                '-151:114
                                                                                        ,1.!.l. 'lkï'i('i:*
                                                                                                          .i


                 Hom e About v Products v Training v ReplCasësSolved Resources v Science v A
                                 ..                          ..   '



I3 - ear Fleld study Valldates Truth Verl
                                        .#l
                                          .catl
                                              .on Technolf
 Levëes,DE- I
            LSBti
                hi
                 CIREIAnewlyptlbljshed researchStudyInthe20.
                                                           12annualedîtlonofthesdelnzflcjournalCrlm
 rateofthe ComputerVoiceStressAnalyzer(CVSA@ )isgreaterthan95,6.an assel
                                                                       4ion long m ade by the Systern's
 bolstered by currentUS Governm entfunded volce analysis research w hlch has established volce technologies pi

The W 5A has been available to law enforcem entagencies in the U5 since 1988,firstas an analog devlceeanclsil3s
Voice Stress Analyzerln the w orld w ith tw o US Patene and the only system worlclw ide încorporating the FACT'
                                                                                                              I!)f
processes to reliably and preclsel
                                 y evaluate the resul? ofCVSA exam lnations.The CVSA IS13oW used by close to ;
verification system in the US.

The l8-yearfield sttldy wascondudeclbythe recently deceased ProfessorjamesL.Chapman.The study,titled**t
In a NorthAmerican Crlm inaljustlceSetljngr'isthe crowning achlevem entofProfessorChaprnan's Iegacy.Profes
 authorlty on the appljcatlcn ofVoîce StressAnalysistechnoiogles,and atthe tlm e ofl7is passing he also served a!
 NatlonajM soclation ofComputerqkfoiceStressAnalysts(NACVSA),tI   3eWorld'siargestprofessionalassccfation of
 spanned over40 yearsas a crîm inologist,educatorand researchersdurhng w hlch he condud eclm orethan 15e00I
 authcrrMarîgo Sv this,a neurosdentistand research analyst has been the prim aly orco-authorof27 pubilshed
topics related to the hum an brain and biology.

 ProfessorChapm an used the CVSA tO conductthe research and the results achieveclvlere hëghly conslstentthrol
The stucly'sfindings revealed the CVSA,w hen useclas,an jnyestgatlvesuppol-ttool,can accurately predictwheth,
decepti'
       kfe.The study'shndingsare Supl7olled bl/Scientîtically-accepted statistlcalm odelsaand by the 96.4% lfafifl,
durlng the ccurse ofthe lm yearstudy.Accordlng to cun-entSflentiflc research and m eta-analysesepclice confest
 eventhemostexpetlencedpollcejntel-
                                  vielversonl
                                            yachlevlnga50-55% confessionrate-Empiricaldalacolleded
and US m illtal'y O/SA tlsers have Iol3g Stlppofted SUCI'Ifilndlngs;how ever,thls lSthe firs'
                                                                                            t tndependentand peerre
Additionalstudiesand research are planned f     'orthe future.

 F'
  orfutlllgrw-lllfql
                   -tl
                     rtqlr
                         jopnolease contactCarolGraham .Adm inistratorforthe NACVSA atadm in@ nacvsa,orq. ---
                    Case 9:18-cv-80994-DLB Document 111 Entered on FLSD Docket 06/17/2019 Page 4 of 4




                                                                                                                                     >'-
                                                                                                                                     w f
                                                                                                                                       N*= X*';S - 5l
                                                                                                                                                    n
                                                                                                                                                    e'1
                                                                                                                                                      -
                                                                                                                                                      t(
                                                                                                                                                       .L-=




                                                              /ohff -')-)/1omaj w/y 'yyj                      ..

                                                                   à.
                                                                    o?Jyr) s)lAa)p -z.oz t-x!o:kj
                                                                            fj.
                                                                              q $pg t,q.
                                                                                       gip ). ca
                                                                       k)?-1/tg/g/49?0.
                                                                                      /-
                                                                                       $?j %.
                                                                                            zp)).noo
                                                                                                   q
            !vsa laE!6.u.k.k.= z-..... .
                                                                                                         g-qz?/.
                                                                                                               p4-
                                                                                                                 .
                                                                                                                 7ï.14$1j 7g r)
            >1
             4A
              .W           .-'           > wn.     = 4,$- .' ... . ,s
e.u'w.mnmm .tF
             ..
              '.
               *.                        .e.v.v*3rA
                                      1%.Gr      .'-.. '..
                                                       *'      h: '4=(
                                                               V    s   .r
                                                                    -. <q
                                                                        p
                                                                        >%::.*.
                                                                         ,X:w w'w
                                                                                %*'.v
                                                                                m   Ayx
                                                                                    N.%w.
                                                                                       r
                                                                                       >'
                                                                                       . 'x
                                                                                        Tr .q
                                                                                          .s
                                                                                          Y J.
                                                                                             st
                                                                                             ')x.
                                                                                                N.
                                                                                                't.
                                                                                                  v%
                                                                                                  g.e
                                                                                                  m x
                                                                                                    .j.
                                                                                                    Q,..R
                                                                                                        .
                                                                                                        q'e
                                                                                                          .l
                                                                                                           .>&r
                                                                                                             p
                                                                                                             ..y,.
                                                                                                                 m'.T
                                                                                                                j,  4Qw
                                                                                                                      .ï. ',o
                                                                                                                          et..
                                                                                                                            :w,,o.
                                                                                                                                >.
                                                                                                                                 .
                                                                                                                                ##
   .ee
     êt
      ew
       h w    qr       ....      .4    .eg
                                         .
                                         a:/e2xc..'.                                                                                                                          jj/')
r.*'*
    ,   ..>...e . '        .   @: .....W pmM ' < ....                      .'
 1P%*Ge'.j '#         *         '      .hX'to s %
                                                -e-'?
                                                  '  .' Ca. r'.
                                                              y+.
                                                               ''' y
                                                                   .
                                                                   e* :
                                                                      #.K.+#X.1
                                                                              g
                                                                              .
                                                                              *4,on %aal
                                                                                       '.
                                                                                        4N5<'?  %Ayn'r*Nej#'  *
                                                                                                              Ar
                                                                                                               :-'
                                                                                                                 rAN
.v
 . .                           -.,4
                                  ,: . .(          !CD..3 $<
                                                           >
                                                           .
                                                           q
                                                           Ik
                                                            o:
                                                             >1
                                                              .
                                                              j
                                                              2%3'
                                                                 -'js
                                                                    l
                                                                    a'.
                                                                      j.
                                                                       '
                                                                       >
                                                                       4y.N
                                                                          xx. >
                                                                              ..
                                                                               -
                                                                               h1
                                                                                x
                                                                                .: .*y*
                                                                                  .j
                                                                                   -  A
                                                                                      wr
                                                                                       u'..
                                                                                         ' a''#.%
                                                                                           .      uA.
                                                                                                ''q
                                                                                                  w :'
                                                                                                     -
                                                                                                     y.'
                                                                                                     > k.'q.*.%
                                                                                                              '
                                                                                                              w
                                                                                                              #
                                                                                                              .
                                                                                                              'k..
                                                                                                               -  .%4*@
                                                                                                                      .                                           (j '
         l w*+ .
                 '
                 M,,
                   #.
                    ô
                    .
                    .
                     '
                     y.
                      yv
                       %
                       r'
                        ,
                        .
                        -....-..i .  '*%eâ
                                         x:lt.,
                                              k.G.
                                                 J.%<
                                                    e ,..             ' .                                                                                                     l .     h
        -                                                                                                                                                     5          .'
